EXHIBIT 10.1

 

FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FIFTH AMENDMENT, dated as of February 11, 2016 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of November 16, 2007, as amended
and restated as of October 17, 2011 (as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), TAKE-TWO INTERACTIVE
SOFTWARE, INC., a Delaware corporation (“Parent”), and each of Parent’s domestic
Subsidiaries identified on the signature pages hereof as a Borrower (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “U.S. Borrower”, and collectively, jointly and severally, as
the “U.S. Borrowers”), TAKE TWO GB LTD.,  a company incorporated under the laws
of England and Wales (the “U.K. Borrower”, and together with the U.S. Borrowers,
each a “Borrower” and collectively, the “Borrowers”), and each of Parent’s
Subsidiaries identified on the signature pages hereof as a Guarantor (such
Subsidiaries are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”; and
together with Borrowers, each a “Loan Party” and collectively, the “Loan
Parties”).

 

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Any capitalized term used
herein and not defined shall have the meaning assigned to it in the Credit
Agreement.

 

2.                                      Amendments.

 

(a)                                 The definition of “Applicable Margin” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Applicable Margin” means, as of any date of determination,

 

(a)                                 For the period from and including the Fifth
Amendment Effective Date to but excluding the effective date of any
determination of the Applicable Margin pursuant to clause (b) below, the
applicable rate per annum set forth opposite Level III below (the “Initial
Applicable Margin”).

 

(b)                                 For each quarter thereafter, commencing on
the first day of the first quarter that occurs after the Fifth Amendment
Effective Date, the relevant Applicable Margin set forth in the table below that
corresponds to the applicable average Liquidity for the immediately preceding
thirty day period set forth opposite thereto.

 

--------------------------------------------------------------------------------


 

Level

 

30 Day Average
Liquidity

 

Applicable
Margin in
respect of Base
Rate Loans

 

Applicable
Margin in
respect of
LIBOR Rate
Loans

 

I

 

Less than $30,000,000

 

0.75

%

1.75

%

II

 

Greater than or equal to $30,000,000 but less than $75,000,000

 

0.50

%

1.50

%

III

 

Greater than or equal to $75,000,000

 

0.25

%

1.25

%

 

(c)                                  Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Applicable
Margin shall be set at Level I set forth in the table above.”

 

(b)                                 The definition of “Cash Equivalents” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing no more than 2 years from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing no more than 2 years from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either Standard & Poor’s Rating Group or its successor (“S&P”) or Moody’s
Investors Service, Inc. or its successor (“Moody’s”), (c) commercial paper
maturing no more than 270 days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) bonds issued in the United States maturing no more than 2
years from the date of acquisition and, at the time of acquisition, having a
rating of at least A- from S&P or at least A3 from Moody’s; provided, that
(1) any such Permitted Investment in such bonds shall not exceed 10% of a
specific bond issuance and (2) Permitted Investments in any specific bond
issuance of the type of bonds described in this clause (d) shall not exceed 20%
of the Loan Parties’ and their Subsidiaries’ Permitted Investments in the
aggregate, (e) certificates of deposit, time deposits, or bankers’ acceptances
maturing no more than 2 years from the date of acquisition thereof issued by any
bank organized under the Laws of (i) the United States or any state thereof or
(ii) a jurisdiction other than the United States but with a presence in the
United

 

2

--------------------------------------------------------------------------------


 

States, in each case, having at the date of acquisition thereof combined capital
and surplus of not less than $250,000,000, (f) Deposit Accounts maintained with
(i) any bank that satisfies the criteria described in clause (e)(i) above, or
(ii) any other bank organized under the Laws of the United States or any state
thereof so long as the amount maintained with any such other bank is less than
or equal to $250,000 and is insured by the Federal Deposit Insurance
Corporation, (g) Investments in SEC Rule 2a7 eligible money market mutual funds
with a rating of at least AAA, and (h) repurchase agreements maturing no more
than 2 years from the date of acquisition thereof fully collateralized by any
Permitted Investments in the types of assets described in clause (a) above;
provided, that the aggregate amount of Permitted Investments in the types of
assets described in clauses (a) through (h) above (other than clause (f) above)
maturing more than 1 year from the date of acquisition thereof but maturing no
more than 2 years from the date of acquisition thereof shall not exceed the
greater of (i) $250,000,000 and (ii) 30% of Cash Equivalents subject to the
average weighted maturity of all Cash Equivalents being no greater than 365
days.”

 

(c)                                  The definition of “Permitted Cash
Acquisition” in Schedule 1.1 of the Credit Agreement is hereby amended by
amending and restating clause (d) therein in its entirety to read as follows:

 

“(d)                           (i) the assets being acquired (other than a de
minimis amount of assets in relation to the assets being acquired) are located
within the United States, Canada or the U.K. or the Person whose Stock is being
acquired is organized in a jurisdiction located within the United States, Canada
or the U.K., or (ii) if the assets being acquired are located outside the United
States, Canada or the U.K. or the Person whose Stock is being acquired is
organized in a jurisdiction located outside of the United States, Canada or the
U.K., and the Person whose Stock is being acquired does not become a Guarantor,
or such assets do not become Collateral, following the proposed Acquisition, the
purchase price payable in respect of Acquisitions (including the proposed
Acquisition) of the type described in this clause (d)(ii) shall not exceed
$50,000,000 in the aggregate during the term of this Agreement,”

 

(d)                                 The definition of “U.K. Eligible Accounts”
in Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (i) therein in its entirety to read as follows:

 

“(i)                               Accounts with respect to an Account Debtor
whose total obligations owing to Borrowers exceed 20% (or, (x) in the case of
any of Tesco, GEM and ASDA Stores, LTD, 35%, (y) in the case of Sainsbury’s
Supermarket LTD and Amazon EU Sarl, 30%, or (z) in the aggregate for Tesco, GEM
and ASDA Stores, LTD, 85%) (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates in any material respect) of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,”

 

3

--------------------------------------------------------------------------------


 

(e)                                  The definition of “U.S. Eligible Accounts”
in Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (i) therein in its entirety to read as follows:

 

“(i)                               Accounts with respect to an Account Debtor
whose total obligations owing to Borrowers exceed 20% (or, (x) in the case of
any of Wal-Mart, Microsoft, Sony Computer Entertainment, LLC, Game Stop and Best
Buy, 35%, (y) in the case of Target Corp., and Amazon, 30%, or (z) in the
aggregate for Wal-Mart, Microsoft, Sony Computer Entertainment, LLC, Game Stop
and Best Buy, 85%) (such percentage, as applied to a particular Account Debtor,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates in any material respect) of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,”

 

(f)                                   The following new definition of “Fifth
Amendment” is added in alphabetical order to Schedule 1.1 of the Credit
Agreement to read as follows:

 

“‘Fifth Amendment’ means the Fifth Amendment to Second Amended and Restated
Credit Agreement, dated as of February 11, 2016 by and among the Agent, the
Lenders and the Loan Parties.”

 

(g)                                  The following new definition of “Fifth
Amendment Effective Date” is added in alphabetical order to Schedule 1.1 of the
Credit Agreement to read as follows:

 

“‘Fifth Amendment Effective Date’ has the meaning specified therefor in
Section 3 of the Fifth Amendment.”

 

(h)                                 Section 2.1(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)                           Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Lender with a Revolving
Commitment agrees (severally, not jointly or jointly and severally to make

 

(i)                                     U.S. Advances to U.S. Borrowers in an
amount at any one time not to exceed such Lender’s Pro Rata Share of an amount
equal to the lesser of (x) the Maximum Revolver Amount less the sum of
(1) Letter of Credit Usage at such time plus (2) the aggregate principal amount
of U.K. Advances outstanding at such time and (y) the U.S. Borrowing Base at
such time (it being agreed that the U.S. Borrowing Base shall be deemed to equal
to the Maximum Revolver Amount at any time that Liquidity is more than
$300,000,000, until such time as a borrowing base certificate is required to be
delivered in accordance with Section 5.2) less the Letter of Credit Usage at
such time, and

 

4

--------------------------------------------------------------------------------


 

(ii)                                  U.K. Advances to U.K. Borrower in an
amount at any one time outstanding not to exceed such Lender’s Pro Rata Share of
an amount equal to the lesser of (x) the Maximum Revolver Amount less the sum of
(1) Letter of Credit Usage at such time plus (2) the aggregate principal amount
of U.S. Advances outstanding at such time, and (y) the U.K. Borrowing Base at
such time (it being agreed that the U.K. Borrowing Base shall be deemed to equal
to the Maximum Revolver Amount at any time that Liquidity is more than
$300,000,000, until such time as a borrowing base certificate is required to be
delivered in accordance with Section 5.2).”

 

(i)                                     Section 2.18(a) of the Credit Agreement
is hereby amended by replacing the reference therein to “$40,000,000” with
“$100,000,000”.

 

(j)                                    Schedule 5.2 of the Credit Agreement is
hereby amended by (x) replacing the reference therein to “provided that
(i) Liquidity is less than $150,000,000 or (ii) there are Advances outstanding”
with “provided that Liquidity is less than $300,000,000” and (y) adding the
following additional row at the end of Schedule 5.2 to read as follows:

 

Weekly; provided that Liquidity is less than $300,000,000

(w)  a detailed report regarding Loan Parties’ and their Subsidiaries’ cash and
Cash Equivalents including an indication of which amounts constitute Qualified
Cash.

 

(k)                                 Section 7.14 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“7.14                  Intentionally Omitted.”

 

3.                                      Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the fulfillment, in a manner
satisfactory to the Agent and the Lenders, of each of the following conditions
precedent (the date such conditions are fulfilled or waived by the Agent and the
Lenders is hereinafter referred to as the “Fifth Amendment Effective Date”):

 

(a)                                 Representations and Warranties; No Event of
Default.  The representations and warranties herein, in Section 4 of the Credit
Agreement and in each other Loan Document and certificate or other writing
delivered to the Agent and the Lenders pursuant hereto on or prior to the Fifth
Amendment Effective Date shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Amendment on and as
of the Fifth Amendment Effective Date as though made on and as of such date
(except to the extent such representations and warranties expressly relate to an
earlier date), and no Default or Event of Default shall have occurred and be
continuing on the Fifth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Execution of Amendment.  The Agent and the
Lenders shall have executed this Amendment and shall have received a counterpart
to this Amendment, duly executed by the Borrowers and each Guarantor.

 

4.                                      Representations and Warranties.  Each of
the Borrowers and the Guarantors represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrowers or such Guarantor of this Amendment (including, without
limitation, Section 5) and the performance by the Borrowers or such Guarantor of
the Credit Agreement, as amended hereby, have been duly authorized by all
necessary action, and the Borrowers or such Guarantor has all requisite power,
authority and legal right to execute, deliver and perform this Amendment
(including, without limitation, Section 5) and to perform the Credit Agreement,
as amended hereby.

 

(b)                                 This Amendment and the Credit Agreement, as
amended hereby, is a legal, valid and binding obligation of the Borrowers or
such Guarantor, enforceable against the Borrowers or such Guarantor in
accordance with the terms thereof, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

(c)                                  The representations and warranties
contained in Section 4 of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) after giving effect to this
Amendment on and as of the Fifth Amendment Effective Date as though made on and
as of the Fifth Amendment Effective Date (except to the extent such
representations and warranties expressly relate to an earlier date), and no
Event of Default or Default has occurred and is continuing on and as of the
Fifth Amendment Effective Date, or would result from this Amendment becoming
effective in accordance with its terms.

 

5.                                      Release.  Each of the Borrowers and the
Guarantors may have certain Claims against the Released Parties, as those terms
are defined below, regarding or relating to the Credit Agreement or the other
Loan Documents.  The Agent, the Lenders, the Borrowers and the Guarantors desire
to resolve each and every one of such Claims in conjunction with the execution
of this Amendment and thus each of the Borrowers and the Guarantors makes the
releases contained in this Section 5.  In consideration of the Agent and the
Lenders entering into this Amendment and agreeing to substantial concessions as
set forth herein, each of the Borrowers and the Guarantors hereby fully and
unconditionally releases and forever discharges each of the Agent and the
Lenders, and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Borrowers or the Guarantors has, had, claims to have had or hereafter claims to
have against the Released Parties

 

6

--------------------------------------------------------------------------------


 

by reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Amendment is executed, including
all such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, including the administration or enforcement of
the Advances, the Obligations, the Credit Agreement or any of the Loan Documents
(collectively, all of the foregoing, the “Claims”).  Each of the Borrowers and
the Guarantors represents and warrants that it has no knowledge of any claim by
it against the Released Parties or of any facts or acts of omissions of the
Released Parties which on the date hereof would be the basis of a claim by the
Borrowers or the Guarantors against the Released Parties which is not released
hereby.  Each of the Borrowers and the Guarantors represents and warrants that
the foregoing constitutes a full and complete release of all Claims.

 

6.                                      Miscellaneous.

 

(a)                                 Continued Effectiveness of the Credit
Agreement.  Except as otherwise expressly provided herein, the Credit Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Fifth Amendment Effective Date (i) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended by this Amendment, and (ii) all references in the other Loan Documents
to the “Credit Agreement”, “thereto”, “thereof”, “thereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended by this Amendment.  To the extent that the Credit Agreement or any other
Loan Document purports to pledge to Agent, or to grant to Agent, a security
interest or lien, such pledge or grant is hereby ratified and confirmed in all
respects.  Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment of any right,
power or remedy of the Agent and the Lenders (including the Issuing Lender)
under the Credit Agreement or any other Loan Document, nor constitute a waiver
or an amendment of any provision of the Credit Agreement or any other Loan
Document.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of this Amendment by telefacsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.

 

(c)                                  Headings.  Section headings herein are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

 

(d)                                 Costs and Expenses.  The U.S. Borrowers
agree to pay on demand all Lender Group Expenses in connection with the
preparation, execution and delivery of this Amendment.

 

(e)                                  Amendment as Loan Document.  The Borrowers
and each Guarantor hereby acknowledge and agree that this Amendment constitutes
a “Loan Document”

 

7

--------------------------------------------------------------------------------


 

under the Credit Agreement.  Accordingly, it shall be an Event of Default under
the Credit Agreement if (i) any representation or warranty made by the Borrowers
or any Guarantor under or in connection with this Amendment shall have been
untrue, false or misleading in any material respect when made, or (ii) the
Borrowers or any Guarantor shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.

 

(f)                                   Governing Law.  This Amendment shall be
governed by the laws of the State of New York.

 

(g)                                  Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of this Page Intentionally Left Bank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

U.S. BORROWERS:

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE,

 

INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

EVP & GC

 

 

 

WC HOLDCO, INC.,

 

a New York corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

VP

 

 

 

U.K. BORROWER:

 

 

 

TAKE-TWO GB LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

GUARANTORS:

 

 

 

2K GAMES, INC.,

 

a Delaware corporation

 

2KSPORTS, INC.,

 

a Delaware corporation

 

FIRAXIS GAMES, INC.,

 

a Delaware corporation

 

FROG CITY SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

VP

 

Fifth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

2K PLAY, INC.,
a Delaware corporation

 

INDIE BUILT, INC.,
a Delaware corporation

 

INVENTORY MANAGEMENT SYSTEMS,
INC.,
a Delaware corporation

 

KUSH GAMES, INC.,
a California corporation

 

2K VEGAS, INC.,
a Delaware corporation

 

TALONSOFT, INC.,
a Delaware corporation

 

VISUAL CONCEPTS ENTERTAINMENT,
a California corporation

 

VLM ENTERTAINMENT GROUP, INC.,
a Delaware corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

VP

 

Fifth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROCKSTAR SAN DIEGO, INC.,

 

a Virginia corporation

 

IRRATIONAL GAMES, LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

VP

 

 

 

 

 

CAT DADDY GAMES, L.L.C.,

 

a Washington limited liability company

 

 

 

By: Take-Two Interactive Software, Inc., its

 

sole member

 

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

VP

 

 

 

 

 

JOYTECH EUROPE LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

TAKE TWO INTERACTIVE SOFTWARE

 

EUROPE LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

Fifth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DMA DESIGN HOLDINGS LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

ROCKSTAR LINCOLN LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

ROCKSTAR LEEDS LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

ROCKSTAR LONDON LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

ROCKSTAR NORTH LIMITED

 

a company incorporated under the laws of

 

England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

Fifth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROCKSTAR INTERNATIONAL LIMITED
a company incorporated under the laws of
England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

VENOM GAMES LIMITED
a company incorporated under the laws of
England and Wales

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

TAKE TWO INTERNATIONAL GMBH,
a company incorporated under the laws of
Switzerland

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

2K MARIN, INC.,
a Delaware corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

ROCKSTAR NEW ENGLAND, INC.,
a Delaware corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

WEAZEL STUDIOS INCORPORATED,

 

a Delaware corporation

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

2K, INC.,

 

a New York corporation

 

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

 

 

2K GAMES SOUNDS LLC,

 

a Delaware limited liability company

 

2K GAMES SONGS LLC,

 

a Delaware limited liability company

 

2K GAMES TUNES LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES SONGS LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES SOUNDS LLC,

 

a Delaware limited liability company

 

ROCKSTAR GAMES TUNES LLC,

 

a Delaware limited liability company

 

DOUBLE TAKE LLC,

 

a Delaware limited liability company

 

TAKE-TWO HOLDINGS LLC,

 

a Delaware limited liability company

 

TAKE-TWO HOLDINGS II LLC,

 

a Delaware limited liability company

 

 

 

By:  Take-Two Interactive Software, Inc., the sole managing member

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title

EVP & GC

 

--------------------------------------------------------------------------------


 

 

TAKE-TWO INTERACTIVE SOFTWARE UK LIMITED,
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender

 

 

 

 

By:

/s/ Jason B Searle

 

Name:

Jason B Searle

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Thomas G. Williams

 

Name:

Thomas G. Williams

 

Title:

Authorized Officer

 

--------------------------------------------------------------------------------